DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claims 1 and 11 on 01/10/2022.  

Response to Arguments
Applicant’s arguments are primarily drawn to the amended claim 1, 8, 11, and 26. 
The revised rejection below addresses the amended claim 1, 11, and 26. 
Arguments drawn to revised claim 8 were found persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 9, 11, 26, 37, 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269). 
Regarding claim 1, Georgeson teaches a process (Figure 5), comprising: 
placing a laminate comprising uncured fiber reinforced polymer onto a tool;
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037]; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach the vacuum bag includes integral ultrasonic transducers contained within, integral with, and directly in contact with a vacuum bagging material of a gas-impermeable layer.

Rydin teaches a process of producing a membrane for use as a vacuum bag (Figure 3), wherein the membrane is impermeable and can contain articles (Figure 5 and 6 and  [0051]-[0052]), such as a sensor [0052], [0053]. Rydin teaches the sensor can be fixedly secured by utilizing a primer, thereby incorporating the sensor to be fully encapsulated within, integral with, and directly in contact with a gas-impermeable layer comprising the primer and natural rubber (Figure 5 and [0053]). 
The components of a vacuum bag and an ultrasonic transducer array encapsulated in a gas-impermeable membrane are known in the prior art, as taught by Georgeson and Rydin. The only difference is the combination of these components into a single device by encapsulating the sensor within the gas-impermeable layer of the vacuum bag. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the transducer array encapsulated in a gas-impermeable layer of Georgeson with the vacuum bag of Georgeson, thereby producing an integral structure of sensor-vacuum bag as taught by Rydin to achieve the predictable result of interrogating the laminate and applying vacuum to the laminate.

Huang teaches a bendable ultrasonic micro-electro-mechanical transducer (Figure 2, [0011]) formed directly on a substrate support flexible movement (Figure 4.8 and [0014]-[0015]). 
Both Georgeson in view of Rydin and Huang teach a flexible unit comprising ultrasonic transducers. It would have been obvious to one of ordinary skill in the art to substitute the ultrasonic transducer of Georgeson with the ultrasonic MEMs transducer of Huang, a functionally equivalent ultrasonic transducer. One of ordinary skill in the art would have been motivated to substitute the process of preparing the ultrasonic transducer and vacuum bagging material of Georgeson with the process of preparing the ultrasonic transducer and vacuum bagging material of Huang to manufacture the vacuum bag comprising MEMs transducer as taught by Georgeson in view of Rydin and Huang. 

Regarding claim 2, Georgeson in view of Rydin and Huang teaches the process as applied to claim 1, further comprising: curing the laminate into a composite part, wherein interrogating the laminate with the integral ultrasonic transducers is performed while curing the laminate into a composite part (Georgeson, [0060]).

Regarding claim 5, Georgeson in view of Rydin and Huang teaches the process as applied to claim 1, wherein the controller causes one of the transducer arrays to generate sound pulses that are transmitted through a front surface of the FRP part, and continues to the other one of the transducer arrays, wherein the controller causes the other one of the transducer arrays to measure the transmitted acoustic energy transmitted through the back wall of the FRP part, converting the PE data and/or TTU data into a data representation ( e.g., a C-scan) that identifies any structural inconsistencies in the FRP part (i.e., quantifying sizes of inconsistencies within the composite) (Georgeson, [0024]-[0028], [0044]-[0047]).  

Regarding claim 9, Georgeson in view of Rydin and Huang teaches the process as applied to claim 1, wherein the integral ultrasonic transducers are coupled via connectors within the gas-impermeable layers (Huang, [0023]). 

Regarding claim 11, Georgeson teaches a process, comprising:
placing a laminate comprising uncured fiber reinforced polymer onto a tool [0023];
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037] and is transparent to ultrasound; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach (1) the vacuum bag includes integral ultrasonic transducers contained within, integral with, and directly in contact with a vacuum bagging material of a gas-impermeable layer and (2) a non-transitory computer readable medium embodying programmed instructions which are operable for performing a method when executed by a processor. 

As to (1), Rydin teaches a process of producing a membrane for use as a vacuum bag (Figure 3), wherein the membrane is impermeable and can contain articles (Figure 5 and 6 and  [0051]-[0052]), such as a sensor [0052], [0053]. Rydin teaches the sensor can be fixedly secured by utilizing a primer, thereby incorporating the sensor to be fully encapsulated within, integral with, and directly in contact with a gas-impermeable layer comprising the primer and natural rubber (Figure 5 and [0053]). 

The components of a vacuum bag and an ultrasonic transducer array encapsulated in a gas-impermeable membrane are known in the prior art, as taught by Georgeson and Rydin. The only difference is the combination of these components into a single device by encapsulating the sensor within the gas-impermeable layer of the vacuum bag. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the transducer array encapsulated in a gas-impermeable layer of Georgeson with the vacuum bag of Georgeson, thereby producing an integral structure of sensor-vacuum bag as taught by Rydin to achieve the predictable result of interrogating the laminate and applying vacuum to the laminate.

Huang teaches a bendable ultrasonic micro-electro-mechanical transducer (Figure 2, [0011]) formed directly on a substrate support flexible movement (Figure 4.8 and [0014]-[0015]). 
Both Georgeson in view of Rydin and Huang teach a flexible unit comprising ultrasonic transducers. It would have been obvious to one of ordinary skill in the art to substitute the ultrasonic transducer of Georgeson with the ultrasonic MEMs transducer of Huang, a functionally equivalent ultrasonic transducer. One of ordinary skill in the art would have been motivated to substitute the process of preparing the ultrasonic transducer and vacuum bagging material of Georgeson with the process of preparing the ultrasonic transducer and vacuum bagging material of Huang to manufacture the vacuum bag comprising MEMs transducer as taught by Georgeson in view of Rydin and Huang. 

As to (2), to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  
Therefore, it would have been obvious to one of ordinary skill in the art to automate the process of Georgeson and, therefore, program a non-transitory computer readable medium with programmed instructions of performing the automated process of Georgeson.

Regarding claim 26, Georgeson teaches a process (Figure 5), comprising: 
placing a laminate comprising uncured fiber reinforced polymer onto a tool;
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037] and is transparent to ultrasound; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach the vacuum bag includes integral ultrasonic transducers contained within, integral with, and directly in contact with a vacuum bagging material of a gas-impermeable layer.

Rydin teaches a process of producing a membrane for use as a vacuum bag (Figure 3), wherein the membrane is impermeable and can contain articles (Figure 5 and 6 and  [0051]-[0052]), such as a sensor [0052], [0053]. Rydin teaches the sensor can be fixedly secured by utilizing a primer, thereby incorporating the sensor to be fully encapsulated within, integral with, and directly in contact with a gas-impermeable layer comprising the primer and natural rubber (Figure 5 and [0053]). 
The components of a vacuum bag and an ultrasonic transducer array encapsulated in a gas-impermeable membrane are known in the prior art, as taught by Georgeson and Rydin. The only difference is the combination of these components into a single device by encapsulating the sensor within the gas-impermeable layer of the vacuum bag. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the transducer array encapsulated in a gas-impermeable layer of Georgeson with the vacuum bag of Georgeson using the technique of Rydin, thereby producing an integral structure of sensor-vacuum bag as taught by Rydin to achieve the predictable result of interrogating the laminate and applying vacuum to the laminate.

Huang teaches a bendable ultrasonic micro-electro-mechanical transducer (Figure 2, [0011]) formed directly on a substrate support flexible movement (Figure 4.8 and [0014]-[0015]). 
Both Georgeson in view of Rydin and Huang teach a flexible unit comprising ultrasonic transducers. It would have been obvious to one of ordinary skill in the art to substitute the ultrasonic transducer of Georgeson with the ultrasonic MEMs transducer of Huang, a functionally equivalent ultrasonic transducer. One of ordinary skill in the art would have been motivated to substitute the process of preparing the ultrasonic transducer and vacuum bagging material of Georgeson with the process of preparing the ultrasonic transducer and vacuum bagging material of Huang to manufacture the vacuum bag comprising MEMs transducer as taught by Georgeson in view of Rydin and Huang. 


Regarding claim 37, Georgeson in view of Rydin and Huang teaches the medium as applied to claim 11, further comprising: curing the laminate into a composite part, wherein interrogating the laminate with the integral ultrasonic transducers is performed while curing the laminate into a composite part (Georgeson, [0060]).

Regarding claim 40, Georgeson in view of Rydin and Huang teaches the process as applied to claim 11, wherein the controller causes one of the transducer arrays to generate sound pulses that are transmitted through a front surface of the FRP part, and continues to the other one of the transducer arrays, wherein the controller causes the other one of the transducer arrays to measure the transmitted acoustic energy transmitted through the back wall of the FRP part, converting the PE data and/or TTU data into a data representation ( e.g., a C-scan) that identifies any structural inconsistencies in the FRP part (i.e., quantifying sizes of inconsistencies within the composite) (Georgeson, [0024]-[0028], [0044]-[0047]).  

Regarding claim 43, Georgeson in view of Rydin and Huang teaches the process as applied to claim 11, wherein the curing is performed in an autoclave (Georgeson, Figure 5 and [0038]). 

Regarding claim 44, Georgeson in view of Rydin and Huang teaches the process as applied to claim 11, the integral ultrasonic transducers are arranged in a phased array, and interrogating the laminate comprises operating the phased array (Georgeson, Figure 5, [0012], [0017] and [0025]).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269), as applied to claim 1, in further view of Ozaydin-Ince (“CVD of polymeric thin films: applications in sensors, biotechnology, microelectronics/ organic electronics, microfluidics, MEMS, composites, and membranes,” Rep. Prog. Phys. 75 (2012) 016501). 
Regarding claim 3, Georgeson in view of Rydin and Huang teaches the process as applied to claim 1, wherein the integral ultrasonic transducers are prepared by incorporating sensors into the vacuum bag.
 Georgeson in view of Rydin and Huang does not explicitly teach gas-depositing the integral ultrasonic transducers onto the vacuum bag as MEMS transducer. 

 Ozaydin-Ince teaches a process of preparing sensors and microelectromechanical systems (MEMS) devices onto a flexible polymeric surface utilizing chemical vapor deposition (CVD) techniques (Abstract, Figure 1 and 13, Page 7, Page 16, Page 25).  

Both Georgeson in view of Rydin and Ozaydin-Ince disposing sensors onto flexible material. It would have been obvious to one of ordinary skill in the art to substitute the steps of incorporating the MEMs sensor into the vacuum bag of Georgeson in view of Rydin and Huang with the steps of gas-depositing the sensor onto the membrane as taught by Ozaydin-Ince, a functionally equivalent process of depositing a MEMs sensor onto a flexible membrane. 

	Regarding claim 4, Georgeson in view of Rydin, Huang, and Ozaydin-Ince teaches the process as applied to claim 3, further comprising: aborting the curing process if data reveals that the part will not pass inspection or foreign material is present in the fabricated laminate (Georgeson, [0046]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130), Huang (PG-PUB 2007/0013269), and Ozaydin-Ince (“CVD of polymeric thin films: applications in sensors, biotechnology, microelectronics/ organic electronics, microfluidics, MEMS, composites, and membranes,” Rep. Prog. Phys. 75 (2012) 016501), as applied to claim 4, in further view of Georgeson ‘501 (PG-PUB 2009/0133501). 
Regarding claim 6, Georgeson in view of Rydin, Huang, and Ozaydin-Ince teaches the process as applied to claim 4, wherein the controller determines if inconsistencies exist by analyzing data acquired from the transducer array (Georgeson, [0024]-[0028], [0044]-[0047]) and if the PE data reveals that the composite part will not pass inspection due to inconsistencies or foreign material, the curing may be aborted (Georgeson, [0046]). 
Georgeson in view of Rydin and Ozaydin-Ince does not explicitly teach identifying inconsistencies that are larger than a threshold size and generating an instruction to update a display device with a report that describes the inconsistencies that are larger than the threshold size.

Georgeson ‘501 teaches an array-based system of ultrasonic transducers for inspecting structures to identify unacceptable levels of porosity, microcracking or defects attributable to thermal damage (Figure 1, 3, and 10-12, [0033]-[0035]).  Georgeson ‘501 teaches an array control receives output from the ultrasonic transducers to quantify backscattered signals received by the transducers and determine if the levels are within a predefined threshold or if a respective location has an unacceptable degree of porosity, an unacceptable amount of microcracking, or an unacceptable amount of thermal damage [0043]-[0046]. Georgeson ‘501 teaches the value of the predefined threshold may vary, depending upon the application, the loads that are anticipated to be placed upon the structure and the tolerance of the structure and/or the application to the structural changes occasioned by porosity, microcracking or thermal damage, among other factors [0044]. Georgeson ‘501 teaches the computing device can provide a warning, an alarm, or the like to the operator during the course of the inspection [0056]. 

Both Georgeson and Georgeson ‘501 discuss non-destructive investigation of structures utilizing ultrasonic transducers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for determining if a part will not pass inspection as taught by Georgeson in view of Rydin and Ozaydin-Ince with the controller configuration to compare the data from the transducer with a predefined threshold based on the application of the composite and determine if the levels of inconsistencies are above threshold values as taught by Georgeson ‘501, a functionally equivalent mechanism for determining if a controller if a composite fails inspection due to inconsistencies. One of ordinary skill in the art would have been motivated to incorporate the warning or alarm of Georgeson ‘501 to alert the operator of failed inspection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269), as applied to claim 1, in further view of Georgeson ‘289 (PG-PUB 2014/0360289).
Regarding claim 7, Georgeson in view of Rydin and Huang teaches the process as applied to claim 1, wherein the location of the inconsistencies within the composite is determined based on input from the transducers. 

Georgeson in view of Rydin and Huang does not explicitly teach quantify the depths of the inconsistencies. 

Georgeson ‘289 teaches non-destructive inspection of an object [0045], [0047] utilizing ultrasonic transducer [0048] to generate data about inconsistencies, such as the shape, size, and depth of the inconsistencies [0143]. 

Both Georgeson and Georgeson ‘289 discuss determining the location of inconsistencies during non-destructive inspection of a structure utilizing an ultrasonic transducer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the determining the location of inconsistencies as taught by Georgeson in view of Rydin and Huang with specifying the depth of the inconsistencies as taught by Georgeson ‘289, a functionally equivalent location-based data obtained from ultrasonic inspection.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269), as applied to claim 1, in further view of Lee (PG-PUB 2016/0121560). 
Regarding claim 10, Georgeson in view of Rydin teaches the process as applied to claim 1, wherein a parting layer may be applied to the ply stack to facilitate separating of the vacuum bag and transducer array from the cured part (Georgeson, [0035]). 

Georgeson in view of Rydin does not explicitly teach laying up a layer of Fluorinated Ethylene Propylene (FEP) directly in contact with the laminate, wherein laying up the vacuum bag comprises placing the vacuum bag directly in contact with the layer of FEP.

Lee teaches a process of vacuum forming composite laminates, wherein a layer of FEP (fluorinated ethylene propylene) or similar release film is draped over the plies to isolate the plies [0045]. 

Both Georgeson and Lee discuss utilizing a parting layer to separate a vacuum bag from other materials. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed material of the parting layer of Georgeson in view of Rydin with the FEP parting layer of Lee, a functionally equivalent parting layer for use in vacuum molding disposed over the plies. 

Claim 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269), as applied to claim 11, in further view of Cumings (PG-PUB 2008/0210372). 
Regarding claim 38, Georgeson in view of Rydin and Huang teaches the process as applied to claim 11, wherein inspection is performed during curing (i.e., before curing ends) (Georgeson, [0041] and [0046]).

 Georgeson in view of Rydin and Huang does not explicitly teach interrogating the laminate during debulking of the laminate prior to curing the laminate. 

Cumings teaches typical debulking processes utilize drawing a vacuum on the pre-cured lay-up to both conform the plies to the tooling and force any trapped air or gases from between the layers [0005]-[0006]. Cumings teaches the debulked assembly may be cured while still under vacuum to assist in the removal of any out-gassing volatiles in the matrix resin which may be released during curing [0005]-[0006].

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Georgeson in view of Rydin with a debulking step to force any trapped air or gases from between the layers as taught by Cumings. One of ordinary skill in the art would have been motivated to perform ultrasonic inspection during the debulking (i.e., before curing ends) to reveal if the part will not pass inspection and abort curing as taught by Georgeson. 

	Regarding claim 39, Georgeson in view of Rydin and Cumings teaches the process as applied to claim 38, further comprising: aborting the curing process if data reveals that the part will not pass inspection or foreign material is present in the fabricated laminate (Georgeson, [0046]). 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269), as applied to claim 11, in further view of Georgeson ‘501 (PG-PUB 2009/0133501). 
Regarding claim 41, Georgeson in view of Rydin and Huang teaches the process as applied to claim 11, wherein the controller determined if inconsistencies exist by analyzing data acquired from the transducer array (Georgeson, [0024]-[0028], [0044]-[0047]) and if the PE data reveals that the composite part will not pass inspection due to inconsistencies or foreign material, the curing may be aborted (Georgeson, [0046]). 

Georgeson in view of Rydin and Huang does not explicitly teach identifying inconsistencies that are larger than a threshold size and generating an instruction to update a display device with a report that describes the inconsistencies that are larger than the threshold size.

Georgeson ‘501 teaches an array-based system of ultrasonic transducers for inspecting structures to identify unacceptable levels of porosity, microcracking or defects attributable to thermal damage (Figure 1, 3, and 10-12, [0033]-[0035]).  Georgeson ‘501 teaches an array control receives output from the ultrasonic transducers to quantify backscattered signals received by the transducers and determine if the levels are within a predefined threshold or if a respective location has an unacceptable degree of porosity, an unacceptable amount of microcracking, or an unacceptable amount of thermal damage [0043]-[0046]. Georgeson ‘501 teaches the value of the predefined threshold may vary, depending upon the application, the loads that are anticipated to be placed upon the structure and the tolerance of the structure and/or the application to the structural changes occasioned by porosity, microcracking or thermal damage, among other factors [0044]. Georgeson ‘501 teaches the computing device can provide a warning, an alarm, or the like to the operator during the course of the inspection [0056]. 

Both Georgeson and Georgeson ‘501 discuss non-destructive investigation of structures utilizing ultrasonic transducers. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for determining if a part will not pass inspection as taught by Georgeson in view of Rydin with the controller configuration to compare the data from the transducer with a predefined threshold based on the application of the composite and determine if the levels of inconsistencies are above threshold values as taught by Georgeson ‘501, a functionally equivalent mechanism for determining if a controller if a composite fails inspection due to inconsistencies. One of ordinary skill in the art would have been motivated to incorporate the warning or alarm of Georgeson ‘501 to alert the operator of failed inspection. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Rydin (PG-PUB 2008/0211130) and Huang (PG-PUB 2007/0013269), as applied to claim 11, in further view of Georgeson ‘289 (PG-PUB 2014/0360289).
Regarding claim 42, Georgeson in view of Rydin and Huang teaches the process as applied to claim 11, wherein the location of the inconsistencies within the composite is determined based on input from the transducers. 

Georgeson in view of Rydin and Huang does not explicitly teach quantify the depths of the inconsistencies. 

Georgeson ‘289 teaches non-destructive inspection of an object [0045], [0047] utilizing ultrasonic transducer [0048] to generate data about inconsistencies, such as the shape, size, and depth of the inconsistencies [0143]. 

Both Georgeson and Georgeson ‘289 discuss determining the location of inconsistencies during non-destructive inspection of a structure utilizing an. ultrasonic transducer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the mechanism for determining the location of inconsistencies as taught by Georgeson in view of Rydin with specifying the depth of the inconsistencies as taught by Georgeson ‘289, a functionally equivalent location-based data obtained from ultrasonic inspection.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Georgeson in view of Rydin and Huang teaches the process as applied to claim 1.
Georgeson in view of Rydin and Huang do not teach or fairly suggest the integral ultrasonic MEMs transducers are mechanically coupled to the gas-impermeable layer via carbon nanotubes that are grown on to the MEMs transducers. 
Zang (“Graphene and carbon nanotubes (CNT) in MEMS/NEWMS applications”, Microelectronic Engineering 132 (2015) 192-206) teaches carbon nanotubes are commonly used in MEMs applications (Abstract and Page 2), including for forming sensors on a flexible substrate (Figure 3 and Table 3).
However, it would not have been obvious to one of ordinary skill in the art  to further modify the process of Georgeson in view of Rydin and Huang with growing carbon nanotubes on the MEMs transducers to mechanically coupl to the gas-impermeable layer with the integral ultrasonic MEMs transducers. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745